                                             UNITED STATES DISTRICT COURT
                                            CENTRAL DISTRICT OF CALIFORNIA
                                                                     CASE NUMBER
     U1V11~L J1h1~J VT t11V1~~1Lt1~



                                                     P,LA[NTIFF(S)
                                     V.
                                                                      ORDER FOR CONTRIBUTION TOWARDS
     Jbs~ ~avi 1 ~ ,                                                          ATTORNEY'S FEES
                                                  DEFENDANT(S).
                                                                               18 USC §3006A(~


    On         ~ ~ °~~~                   defendant          `, DS~ ~QV I l GL.
   ~( submitted a financial affidavit in support of defendant's request for appointment of counsel without payment of
       fees. After review ofthe affidavit, the court finds that the defendant has the present ability to make a contribution
       towards his~a attorney's fees.
    ❑ did not submit a financial affidavit, but appeared without counsel.

    Subject to this order of contribution, the Court hereby appoints                  i ~~rt~ ~~l ~rna r~
as counsel for the defendant
    ❑ until further notice.
        for these proceedings only.

     The defendant is ordered to pay  ards attorney's fees in accordance with the schedule of payments set forth below:
         A total sum of$ Zo ~' .
       ;~
       ,     due not later than      oZ D
         ❑ due in monthly pays ents of$                                 beginning

     ❑ Monthly payments of$                                            to commence on
       and to continue until final disposition of this case.

     ❑ Other

    All cashier's checks and/or money orders must be made payable to: CLERK,U.S.DISTRICT COURT and mailed to:
United States District Court, Central District of California, 312 N.Spring Street, Room G-8, Los Angeles, California 90012,
Attn: Fiscal Section. Your name and case number must be included on the cashier's check or money order.

    This order is subject to reconsideration by the Court. The defendant is advised that he/she may be required, based upon
his/her then present ability, to contribute a greater or lesser amount of~oney for attorney's fees upon reconsideration bythe
Court.

                                                                               d'~-
    Date                                                     United St    s                  Magistrate Judge
cc: Clerk's Office, Fiscal Section
    CJA
    FPD
    PSA


CR-26(07/05)                              ORDER FOR CONTRIBUTION TOWARDS ATTORNEY'S FEES
